Citation Nr: 1742422	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a skin disorder, previously diagnosed as acne keloidosis nuchae with baldness upper part of skull (previously referred to as chronic folliculitis of the scalp).     


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to February 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2012 rating decisions of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In May 2014, a Videoconference hearing was held before the Veterans Law Judge (VLJ) of the Board.  Because the VLJ who held the hearing is no longer with the Board, by January 2017 correspondence the Board requested the Veteran clarify whether he wanted a new hearing as a matter of procedural due process.  38 C.F.R. § 20.707 (2016).  The Veteran declined, requesting that this case proceed on the merits. 

The Board's May 2015 decision issued the determination denying a claim for earlier effective date than August 10, 2009 for a dermatological disorder, including on the basis of Clear and Unmistakable Error (CUE) in a prior June 1990 RO rating decision.  The instant and remaining claim, for an increased rating, was remanded.  It has since returned to the Board for appellate disposition.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was the subject of a temporary departmental stay issued by VA's Office of General Counsel (OGC) in October 2016 regarding all appellate matters affected by the decision of the U.S. Court of Appeals for Veterans Claims (CAVC) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The particular claims affected by the stay were those increased rating claims that were evaluated under 38 C.F.R. § 4.118 in which the claimant used a topical corticosteroid for a service-connected skin condition, and the claimant would be entitled to a higher disability rating under 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy."  The Johnson decision had held that for VA purposes use of topical corticosteroids qualified as systemic therapy.  

Thereafter, the Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) that reversed and remanded the prior holding of the CAVC.  From that point onward, for purpose of application of the VA rating schedule under 38 C.F.R. § 4.118, Diagnostic Code 7806, the term topical corticosteroid treatment unambiguously denotes having undergone topical therapy and not "systemic therapy."  

Mindful of the application of this holding to the instant case, the Board must remand for VA a new examination, since the last September 2015 examination did not clarify as a matter of definitive understanding whether the Veteran has, or ever has actually utilized qualifying systemic therapy (as now defined) involving the use of corticosteroids.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dermatological examination, and if at all possible, when the condition at issue is not undergoing an inactive, or quiescent phase.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this remand.  All findings should be set forth in detail. 

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's dermatological disorder, previously diagnosed as the condition of acne keloidosis nuchae with baldness upper part of skull.  The examiner should provide findings fully consistent with the rating criteria set forth under 38 C.F.R. § 4.118, Diagnostic Code 7806, to include a discussion of whether the Veteran has used qualifying systemic therapy.  The examiner should also indicate having reviewed the prior VA examination history, including the examination that took place in September 2015 and accompanying report.

2. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

